Citation Nr: 1429989	
Decision Date: 07/02/14    Archive Date: 07/10/14

DOCKET NO.  12-27 100A	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania

THE ISSUE

Entitlement to an initial rating in excess of 10 percent for posttraumatic stress disorder (PTSD).

REPRESENTATION

Veteran represented by:	Vietnam Veterans of America

ATTORNEY FOR THE BOARD

Cheryl E. Handy, Counsel

INTRODUCTION

The Veteran served on active duty from January 1968 to April 1970, including service in the Republic of Vietnam for which he earned the Combat Action Ribbon and the Purple Heart.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision in April 2007 of the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania, which granted service connection for PTSD and awarded a 10 percent disability rating effective September 2005.  The Veteran disagreed with the initial rating and effective date of service connection.  A rating decision in August 2012 granted an effective date of October 2003 for service connection.  

In March 2013, a hearing was held before the undersigned at the RO.  Because the Veteran is incarcerated, his position and interests were presented at hearing by his representative.  38 C.F.R. § 20.700(b) (2014) (presiding member may grant a request by a representative to present argument alone when good cause is shown).  A transcript of that hearing is in the claims file.

At the hearing, the Veteran's representative clarified that the grant of an October 2003, effective date, satisfied the Veteran's appeal with regard to that issue.  See AB v. Brown, 6 Vet. App. 35 (1993) (noting that while an appellant is presumed to be seeking the maximum benefit under law, the appellant can choose to limit the appeal to a lesser benefit).

The Veteran's corrections counselor has recently informed VA that the Veteran has been transferred to a different facility and that there has been difficulty receiving his benefits at his new location.  Furthermore, the counselor stated that the Veteran appears to have developed dementia and may no longer be competent to handle his own funds.  The Agency of Original Jurisdiction (AOJ) is directed to take appropriate action on both issues as soon as possible.  



FINDING OF FACT

From the date of claim, the Veteran's PTSD has been characterized by occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks although generally functioning satisfactorily.

CONCLUSION OF LAW

The criteria for an initial disability rating of 30 percent for PTSD have been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. § 4.1, 4.7, 4.10, 4.21, 4.125, 4.126, 4.130, Diagnostic Code 9411 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Facts and Analysis

The General Rating Formula for Mental Disorders at 38 C.F.R. § 4.130 describes a 30 percent disability rating for psychiatric disabilities such as PTSD as follows:  Occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as:  depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events), a 30 percent rating.   

The Veteran has undergone multiple psychiatric evaluations, including VA examinations in March 2004 and December 2006 and a private evaluation in April 2005 which included psychological testing.  He consistently reported such symptoms as social isolation, difficulty concentrating, worry and obsessive behaviors, flashbacks and intrusive thoughts of Vietnam, difficulty sleeping, hypervigilance, and a hyperstartle response.  The Veteran does not take medication for his symptoms but has been receiving weekly counseling in prison.   Test scores showed that the Veteran had high levels of depressive thoughts and anxiety.

The symptoms and manifestations described above demonstrate that the Veteran meets the criteria for a 30 percent disability rating for PTSD, manifested by generally satisfactory functioning but occasional decrease in efficiency or inability to function based on his anxiety and depression, as well as flashbacks, intrusive thoughts, and obsessive behaviors.  

At the March 2013 hearing, the Veteran's representative specifically stated that the appeal would be satisfied by the grant of an initial rating of 30 percent for PTSD.  
This decision grants the full benefit sought.


ORDER

Entitlement to an initial disability rating of 30 percent for PTSD, effective as of the date of service connection.



____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


